[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 174 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 175
 OPINION
This cause is an accelerated appeal from the Butler County Area III Court in which defendant-appellant, Sandra Fromm, appeals her conviction for building a fence on her property in violation of the West Chester Township (fka Union Township) Zoning Resolution ("the zoning resolution").
In the spring of 2000, Fromm had a stockade fence built on her property.  The fence is comprised of twenty-four posts set in concrete, and eleven hundred four pickets arranged vertically and held in place by three horizontal two-by-fours, which in turn are bolted to the posts. The side of the fence showing the supporting posts faces Fromm's neighbor's property.  By complaint filed August 23, 2000, Fromm was charged with building a privacy fence (1) without a permit, and (2) with its unfinished portion facing adjacent properties in violation of sections 5.02 and 11.08 of the zoning resolution respectively.  On October 23, 2000, following a bench trial during which she stipulated she had failed to apply for a permit, Fromm was convicted as charged.  Fromm appealed her conviction under section 11.08 of the zoning resolution and raises three assignments of error.  Fromm's second and third assignments of error will be addressed together.
In her first assignment of error, Fromm argues that the trial court erred by finding her guilty of violating section 11.08 of the zoning resolution.  Fromm argues that section 11.08, which she labels as a "criminal provision," is unconstitutionally vague and ambiguous1
because it does not define either "unfinished" or "unfinished portion."
Section 11.08 provides in relevant part that: *Page 176 
  Fences and walls may be located in side and rear yards as follows:
* * *
  (b) All fences or walls shall be of wood, stone, brick, metal, chain link material, or synthetic material and shall be maintained in good repair and appearance.  Paint shall be applied to all painted surfaces, with sufficient frequency so that no bare wood or material is exposed.  No fence or wall shall be constructed so that any unfinished portion faces or is visible from an adjacent property or street.
In addressing Fromm's first assignment of error, "we necessarily begin with the strong presumption that the ordinance which incorporate[s] [the challenged] provision is indeed valid, unless the party attacking the ordinance can overcome the strong presumption of validity."  FranchiseDevelopers, Inc. v. Cincinnati (1987), 30 Ohio St.3d 28, 32.  A law is void for vagueness if persons of common intelligence must necessarily guess as to its meaning and differ as to its application.  Columbus v.Thompson (1971), 25 Ohio St.2d 26, 30, citing Connally v. Gen. Constr.Co. (1926), 269 U.S. 385, 46 S.Ct. 126.  "A law must alert all citizens as to what it commands or forbids."  State v. Johnson (2000),139 Ohio App.3d 952, 956.  "In addition, a law must prevent arbitrary and discriminatory enforcement by providing explicit standards for those who are involved with enforcing it."  Id.  "However, the legislation need not be drafted with scientific precision." Id.
We find Fromm's vagueness argument to be without merit.  We note at the outset that "zoning resolutions, by their very nature, put persons on notice that there are restrictions on the uses to which land can be put."Rumpke Waste, Inc. v. Henderson (S.D.Ohio 1984), 591 F. Supp. 521, 529. As the Supreme Court of Ohio stated in Franchise Developers, Inc.:
  the unconstitutionally vague argument is usually applicable only to criminal ordinances which fail to put persons on notice as to what conduct is prohibited.  Such an argument is inherently deficient in a zoning case where the zoning resolution, by its very nature, puts a property owner on notice that use of the property is subject to regulation.
Franchise Developers, Inc. at 32.
Fromm, however, asserts with much force that section 11.08 of the zoning resolution is a "criminal provision."  We disagree. Civil proceedings and criminal prosecutions are separate and independent processes, each of which is available to a local government as a means of enforcing its ordinance.  New Lebanon v. Rinzler (Jan. 16, 1998), Montgomery App. No. 16454, 1998 Ohio App. LEXIS 219, at *5, unreported. *Page 177 
Township officials can initiate criminal prosecution by bringing charges against a property owner for violating a zoning provision.  See R.C.519.24.  Township officials can also, "in addition to any other remedies," institute a civil action against a property owner for violating a zoning provision.  R.C. 519.24.
In the case at bar, Fromm was clearly and undisputedly criminally prosecuted for violating the zoning resolution. However, "[a] zoning code is not a criminal ordinance whose purpose is to punish whenever a violation occurs, but, rather, it is an enforcement ordinance intended to compel compliance with certain fundamentals of zoning standards expected of a civilized society."  Cleveland v. Forgos (1995), 103 Ohio App.3d 39,47. With only sections 5.02 and 11.08 of the zoning resolution before this court, and absent any evidence that the zoning resolution creates a criminal offense for any violation of the resolution, we cannot agree that section 11.08 is a "criminal provision" for vagueness argument purposes.
Upon reviewing the record, we find that the lack of a definition of either "unfinished" or "unfinished portion" does not render section 11.08 unconstitutionally vague.  Undoubtedly, the zoning resolution could have been better drafted.  However, a statute is not void merely because it could be more precisely worded.  See Roth v. United States (1957),354 U.S. 476, 77 S.Ct. 1304.
The American Heritage Dictionary (1979) 1398 defines "unfinished" as either "[n]ot brought to an end; incomplete" or ""[n]ot having received special processing[.]"  It, in turn, defines "finished" in relevant part as "1. Completed; ended.  * * * 3. Smooth and polished, as wood."  Id. at 493.  Webster's Third New International Dictionary (1993) 2495 defines "unfinished" in relevant part as "a: not brought to an end or to completion * * * b: left in the rough state: UNPOLISHED, CRUDE-wood -steel."
Applying those definitions to section 11.08 of the zoning resolution, and reading the phrase "unfinished portion" in relation to the sentence "[n]o fence * * * shall be constructed so that any unfinished portion faces or is visible from an adjacent property or street" in its entirety, we find that "unfinished portion" can be understood by persons of common intelligence as referring to the side of a picket fence showing the supporting posts and horizontal two-by-fours.  The side of a fence showing only a row of pickets is clearly smooth-looking, and thus is the smooth or finished portion of a fence.  See Rapuano v. Ames (1958),21 Conn. Sup. 110.  By contrast, the side of a fence showing the supporting posts and horizontal two by fours has a surface that is left in a rough state, or crude, because interrupted by the presence of the posts, and is therefore the unfinished portion of the fence.  We thus find that the lack of a definition of either "unfinished" or "unfinished portion" does not render section *Page 178 
11.08 of the zoning resolution unconstitutionally vague, and that the trial court did not err by finding Fromm guilty of violating section 11.08 of the zoning resolution. Fromm's first assignment of error is overruled.
In her second assignment of error, Fromm argues that West Chester Township's enactment of section 11.08 of the zoning resolution "exceed[ed] the statutory authority granted the township in [R.C] 519.02."  In her third assignment of error, Fromm argues that section 11.08 is unconstitutional as applied to her property because it "fails to advance a legitimate governmental purpose[.]"  Under both assignments of error, Fromm asserts that the zoning resolution does not relate to the public health, safety, or morals, but rather was enacted solely for aesthetic purposes in violation of the township's police power under R.C. 519.02 and the applicable case law.
It is well-established that townships in Ohio "have no inherent or constitutionally granted police power, the power upon which zoning legislation is based.  * * *  [Rather,] such power is limited to that which is expressly delegated to them by statute." Yorkavitz v. Bd. ofTrustees of Columbia Twp. (1957), 166 Ohio St. 349, 351.  R.C. 519.02
grants townships the authority to enact zoning regulations and provides in relevant part that "[f]or the purpose of promoting the public health, safety, and morals, the board of township trustees may * * * regulate byresolution the location, height, bulk, number of stories, and size of buildings and other structures, * * * the uses of buildings and otherstructures * * *."  (Emphasis added.)
We disagree with Fromm that West Chester Township's enactment of section 11.08 of the zoning resolution "exceed[ed] the statutory authority granted the township in [R.C] 519.02."  While the word "fence" is not included in R.C. 519.02, the word "structure," as used in that statutory provision, contemplates and includes a fence.  State v.Zumpano (App. 1956), 76 Ohio Law Abs. 434, 436.  It follows that the phrase "the uses of buildings and other structures," as used in R.C. 519.02, contemplates that the erection of fences can be regulated and controlled by a township zoning resolution.  Id.  Townships may therefore control fences under R.C. 519.02.  Meck  Pearlman, Ohio Planning and Zoning Law (2001) 204, Section 6.24, citing Zumpano.
We also disagree with Fromm that section 11.08 of the zoning resolution is unconstitutional as applied to her property because the zoning resolution does not relate to the public health, safety, or morals, but rather was enacted solely for aesthetic purposes.
"A legislative enactment will not be disturbed, * * *, unless it is shown that the action taken by the [local government] in denying the property owner the unrestricted use of his property is arbitrary, capricious and bears no *Page 179 
reasonable relationship to health, safety, [or] morals * * *."  PepperPike v. Landskroner (1977), 53 Ohio App.2d 63, 70.  The party challenging a zoning ordinance's constitutionality on that basis bears the burden to demonstrate that the ordinance is not reasonably related to the public health, safety, or morals.  Such party "may not rely on mere allegations or conclusions of law that the ordinance is not based on health, safety, [or] morals * * *, but must introduce competent and relevant evidence to support his position." Pepper Pike at 70.
Fromm asserts with much force that the zoning resolution does not relate to the public health, safety, or morals, but rather was enacted solely for aesthetic purposes.  Apart from her conclusory assertion, Fromm has failed to introduce any evidence supporting her position. Fromm's unsubstantiated and mere conclusory assertion fails to demonstrate that the primary objective of the zoning resolution is to advance only aesthetic considerations.  As a result, we find that Fromm has failed to meet her burden of proof. Fromm's second and third assignments of error are overruled.
YOUNG, P.J., concurs. VALEN, J., dissents.
1 Unlike in her third assignment of error, Fromm does not specifically challenge the constitutionality of the zoning ordinance in her first assignment of error.  We find, however, that by challenging the zoning ordinance as being vague, Fromm implicitly challenges the constitutionality of the zoning ordinance.